Citation Nr: 1431560	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-47 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hand nerve impairment.

2.  Entitlement to service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision, by the Winston -Salem, North Carolina RO, which denied the Veteran's attempt to reopen a previously denied claim of entitlement to service connection for right hand nerve impairment; that rating action also denied service connection for hearing loss.  

On August 30, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.  The Veteran submitted additional evidence for which he has provided a waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

In August 2011, the Board reopened the claim for service connection for right hand nerve impairment and remanded the underlying service connection issue for additional development.  The Board also remanded the claim for service connection for bilateral hearing loss.  The Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in April 2013.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

(The Veteran was previously represented at the 2010 Board hearing and in his appeal by an attorney from North Carolina.  However, in August 2012, the Veteran revoked the appointment of this attorney by completing a VA Form 21-22a in favor of an attorney from West Virginia.  Thereafter, there was a question as to whether the Veteran had limited the appointment of the second attorney, but any limitation the Veteran may have had in mind was never communicated to VA in writing.  (An April 2013 email from VA to the first attorney's office informed the attorney of the revocation of his authority to act.)  The second attorney later withdrew from representing the Veteran.  Whether this was done with the intent to allow the first attorney to represent the Veteran is not evident.  Nevertheless, the salient point to be made is that the first appointment was revoked and there has been no re-appointment.  Consequently, the Veteran is now unrepresented.)


FINDINGS OF FACT

1.  The Veteran does not have nerve impairment of the right hand that is related to his military service.  

2.  Hearing loss was not demonstrated in service or within one year of separation from service; any current hearing loss is not attributable to military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have nerve damage of the right hand that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service, and any sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in September 2007 from the RO to the Veteran which was issued prior to the RO decision in August 2008.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination reports reflect that the examiners solicited a history and complaints from the Veteran, examined the Veteran, provided diagnoses consistent with the record, and included opinions necessary to decide the issues addressed herein.  Therefore, the examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The record indicates that the Veteran entered active duty in August 1978.  His military personnel records indicate that his military occupational specialty was as a cannon crewman.  An enlistment examination, dated in February 1978, revealed pure tone thresholds of 10, 10, 5, 5, and 5 decibels in the right ear, and 10, 5, 15, 10, and 10 decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz, respectively.  The enlistment examination was negative for any problems with his ears or the right hand.  The service treatment records (STRs) show that, on August 31, 1978, the Veteran was seen with complaints of a painful right hand for the previous two days; he believed a blister had become infected.  Following an examination of the right hand, the assessment was an infected blister with calloused area.  On September 15, 1978, the Veteran was again seen for the blister of the right hand.  The assessment was an infected blister.  A treatment note dated October 11, 1978, indicates that the Veteran was 2 weeks postop on the right hand, and was complaining of numbness of the 3rd and 4th fingers.  It was noted that the right hand was much less swollen; the wound was dry and healing well.  In October 1979, the Veteran was seen for complaints of pain in the left ear over the past 3 days; he stated that he worked in the rain the previous day.  The Veteran reported that hearing loss was recorded in February 1978 and that his ears felt swollen.  The assessment was wax build up, and otitis externa in the left ear.  He was again seen in November 1981 for complaints of earache in the left ear for the past 3 days; the assessment was wax build up.  The remainder of the service medical records is negative for treatment or complaints regarding the right hand.  The STRs are otherwise negative for any complaints of hearing loss.  A disposition form, dated in June 1982, indicates that the Veteran's medical records had been reviewed and it was determined that a medical examination for separation was not required.  However, a June 23, 1982 medical record indicates that the Veteran was undergoing out-processing, and it was noted that he had no medical problems.  

Post-service treatment records, dated in the 1980s and the 1990s, including VA as well as private treatment records, show that the Veteran received treatment for the right hand.  Specifically, in January 1983, the Veteran was seen at Lincoln Community Health Center with complaints of numbness in the right hand; he reported problems with the hand for which he had surgery while in the military.  No pertinent diagnosis was noted; the Veteran was prescribed Tylenol.  The Veteran was again seen in May 1984, at which time it was reported that the Veteran had subjective complaints of right hand swelling and pain.  He was to be seen by a neurosurgeon and was apprehensive about this appointment.  These records did not include a diagnosis or report a history.  These records do not reflect any complaints or findings of hearing loss.  

Received in March 2001 were private treatment reports dated from several providers, including Lincoln Community Health Center, Durham Regional Hospital, Duke University Medical Center, Kaiser Permanente, and Triangle Orthopedic Associates, dated from June 1989 to July 2001.  The records indicated that the Veteran's current problems included numbness in the hands.  His medical history included hand surgery for treatment of a traumatic injury of the right hand.  When seen in November 1999, the Veteran stated that he noticed that his hands began to feel as if they had gone asleep, and he had some numbness of the legs too.  Following the examination, the assessment was that the Veteran had a clear asymmetry between his right side and his left side.  It was recommended that the Veteran undergo electromyography (EMG) and nerve conduction studies.  Given the history of hypertension, he was to also undergo a magnetic resonance imaging (MRI) study to rule out the possibility of a small ischemic event.  

February 2000 private records show that the veteran was being followed for complaints of numbness in his hands and feet.  The Veteran was noted to be diabetic and hypertensive, and testing was arranged.  The assessment indicated that the Veteran was doing reasonably well from a neurologic standpoint.  The examiner believed that the Veteran had some very subtle sensory deficits, which were compatible with his diabetes.  An EMG and nerve conduction studies had been normal, but this did not exclude very mild early neuropathic changes.  

An August 2000 private treatment report indicates that the Veteran had experienced back pain since a July 2000 accident.  His past medical history included a nerve injury in the right forearm when he was in the military.  The remainder of these records does not address any complaints of the right arm.  A physical therapy report, dated in December 2000, noted a medical history of right arm nerve damage.  Private treatment reports, dated in January and February 2001 indicate that the Veteran was followed for numbness in his hands.  He was noted to have been previously examined in November 1999 and February 2000, when an MRI had shown some evidence of small vessel deep frontal disease secondary to hypertension.  Nerve conduction studies had shown no evidence of any neuropathy. The assessment was that the Veteran continued to have problems with numbness of the right arm and leg, which was more extensive than previously.  A clinic note from Duke University Medical Center, dated in August 2000, reports a past medical history of a nerve injury in the right forearm when the Veteran was in the military.  

Submitted in support of the claim were two lay statements dated in April 2001.  One was from the Veteran's mother, who indicated that she was aware of the fact that the Veteran had surgery on the right hand while on active duty; she noted that, upon his return, he complained of not having any feeling in his right hand.  There was also a statement from the Veteran's sister, indicating that the Veteran began having problems with his right hand immediately upon his return home from military service; she noted that the Veteran complained of numbness.  She reported that the Veteran's problems with his right hand have been ongoing.  

At a hearing in December 2001, the Veteran testified that he had injured his right hand on parallel bars during basic training; he stated that the right hand became swollen and blistered, which required surgical treatment.  The Veteran indicated that he was not told that this injury had affected his nerves; rather, he was told that he had an infection, which was treated with antibiotics.  The Veteran stated that he continued to complain of numbness in service between 1980 and 1982.  He said that his problem made it difficult to grip things or to throw a ball.  The Veteran noted that he had sought treatment for his complaints not long after discharge from the facilities of Lincoln Community Health Center.  The Veteran added that private doctors had told him that he had sustained probable or possible nerve damage in his right hand.  

The Veteran was afforded a VA neurological examination in March 2002.  His records were reviewed in conjunction with the claim.  Following the examination, the neurologic conclusions were blister on the right hand 24 years ago, neurologically negative today, and history of episodic right dysesthesia and hemiparesis, neurologically negative today.  

The Veteran was also afforded a VA examination of the hands in March 2002.  The claims folder was reviewed in conjunction with the examination.  The history of the blister, infection, and surgical treatment in service was noted.  In addition, the Veteran's other neurological complaints were noted.  He reported numb feelings and frequent episodes for his right hand, as well as similar feelings in the left hand.  At the conclusion of the examination, the examiner stated that he did not believe it was likely that the Veteran's current right hand disability resulted from the treatment of the infected blister in 1978.  

Of record is a decision from the Social Security Administration (SSA), dated in April 2002, which determined that the Veteran was disabled from work.  His disabilities included degenerative disc disease, right knee fracture, heart disease, diabetes, obesity, hypertension and sleep apnea.  The decision did not include any mention of the Veteran's right arm complaints or any history of treatment in service.  

In February 2003, B. Randolph, M.D., of Lincoln Community Health Center, reported that the Veteran had presented with numbness in the third, fourth and fifth digits (apparently of the right hand).  The Veteran attributed these symptoms to surgery performed in service.  Dr. Randolph noted that EMG and MRI studies at Duke University Hospital in 2000 had shown no neurologic deficit, although the MRI had shown small vessel disease.  Neurologists attributed this to diabetes and hypertension.  The current diagnosis was unclear, and a repeat of the neurologic evaluation and nerve conduction study was probably needed with review of the service treatment records.  

Received in August 2006 was a statement from the Veteran requested that his claim for service connection for nerve damage of the right hand be reconsidered.  Submitted in support of his claim were VA progress notes that show that the Veteran was evaluated in January 2002 for complaints of right arm numbness.  The Veteran reported an injury in service in 1980 and that he had had numbness ever since; it was noted that EMG study of the upper extremities in November 1999 was normal.  

In a statement in support of claim (VA Form 21-4138), dated in August 2007, the Veteran indicated that he was seeking to establish service connection for nerve damage of the right hand and hearing loss.  The Veteran was afforded an audiological evaluation in January 2008 in conjunction with his claim.  The Veteran reported service with artillery; there was no history of combat exposure.  The Veteran reported employment in various settings, but he denied any occupational or recreational noise exposure.  The examiner noted that the STRs do not contain any hearing related concerns other than earwax.  The examiner also noted that hearing tests during military service were normal in both ears.  The VA examiner stated that the test results were unreliable for diagnostic purposes because the Veteran was either unable or unwilling to cooperate with testing.  Thus, the VA examiner stated that any hearing loss was not caused by or the result of noise exposure encountered during military service.  The examiner explained that the STRs did not contain any hearing related concerns other than earwax, and hearing tests during service were normal in both ears.  

Received in February 2009 were VA progress notes dated from April 2008 to January 2009.  These records show ongoing clinical evaluation and treatment for pain and numbness in the right hand.  In November 2008, the Veteran was referred for nerve conduction studies and EMG testing; it was noted that he was referred by the rheumatology clinic for these studies due to a long history of right hand weakness, numbness and pain.  The Veteran reported intermittent right hand numbness and pain involving the anterior aspect of the right wrist, ulnar edge of the right hand and most of the right hand MP joints.  Following the studies, it was reported that there was evidence of moderate active right C5-C6 cervical radiculopathy; there was also evidence of a mild diffuse sensorimotor peripheral polyneuropathy, characterized predominantly by features of uniform demyelination. 

The Veteran was seen at a VA audiology clinic in January 2009, at which time he reported a history of longstanding hearing difficulty, the left greater than the right.  The Veteran also reported a history of noise exposure in the military, as a Cannoneer.  It was noted that test results revealed slight to mild sensorineural hearing loss in the right ear from 3000 to 8000 Hertz level, and slight to moderate sensorineural hearing loss from 1000 to 8000 Hertz levels on the left.  No pertinent diagnosis or opinion was noted.  

At his personal hearing in August 2010, the Veteran reported that he had surgery on the right hand in service.  The Veteran indicated that he continued to experience problems with his right hand.  The Veteran testified that he currently experiences problems with his grip, tingling, numbness and paralysis; he stated that those symptoms began right after the surgery in service and have continued to the present.  The Veteran testified that his bilateral hearing loss developed as a result of being exposed to loud noises in the military.  The Veteran indicated that his duties included being with field artillery.  The Veteran reported being involved in firing those heavy weapons on a regular basis.  The Veteran maintains that he did not have any problems with his hearing prior to military service.  The Veteran related that, during basic training, he had bleeding in his left ear; he went on sick call and they did a hearing test and told him that he had suffered some hearing loss due to an artillery blast.  The Veteran indicated that he has sought treatment at the Durham VA Medical Center for hearing loss, and has recently made an appointment for hearing aids.  It was argued that the January 2008 VA Audiological evaluation was flawed to the extent that it stated that there was no noise exposure in service.  

Submitted at the hearing was a statement from T. D. Parker, RN, dated in August 2010, indicating that she had completed a review of the Veteran's claims folder.  She reported the history of the Veteran's problems with his right hand beginning in September 1978 when he was seen for complaints of a painful right hand for two days; he was diagnosed with an infected blister with a calloused area.  She noted that the Veteran was seen on October 11, 1978, for postop visit of his right hand; at that time, he complained of numbness in his third and fourth digits.  The Veteran was sent for physical therapy of the right hand.  Ms. Parker also noted that the Veteran was seen following service, as early as January 1983 for complaints of numbness in his right hand.  In May 1984, he was seen for continued complaints of right hand swelling and pain, and again in January 1985 with right hand pain.  In February 2003, Dr. Randolph noted that the Veteran had numbness in his third, fourth, and fifth digits as well as weakness and questionable muscle atrophy.  Ms. Parker further noted that the Veteran was evaluated in November 2008 and was found to have evidence of moderate active right C5-C6 cervical radiculopathy and evidence of mild diffuse sensorimotor peripheral polyneuropathy characterized predominantly by features of uniform demyelination.  Ms. Parker stated that it was her opinion that the Veteran's diagnosis of cervical radiculopathy in 2008 is as likely as not the cause of his right hand numbness and pain complaints all along, and also is as likely as not connected to his period of service in the military.  

In the above statement, Nurse Parker noted that the Veteran was seen in October 1979 for complaints of left ear pain; she stated that the notes from that date indicated that he had hearing loss recorded with an audiogram on February 3, 1978 although the specific results are not available.  She also noted that on January 16, 2009, the Veteran was seen at the VAMC in Durham and complained of longstanding hearing difficulty with a history of noise exposure while serving in the military; testing on that date revealed slight to mild hearing loss in the right ear and slight to moderate hearing loss in the left ear.  Nurse Parker stated that it was her opinion that the Veteran's hearing loss was as likely as not connected to his period of service.  

Received in October 2010 were treatment reports from Kaiser Permanente dated from August 1991 to July 1994.  These records do not reflect any complaints or treatment for a right hand disorder or hearing loss.  

Received in November 2011 were VA progress notes dated from February 2009 to October 2011.  These records contain a computerized problem list, which includes right arm numbness; it was noted that the Veteran had an infection of the hand in service in 1980 and has had numbness ever since.  It was also noted that the entire arm occasionally "goes dead," and causes him to drop things.  An EMG of the right upper extremity, performed in November 1999 was reportedly within normal limits.  Among these records is an audiology consultation report, dated in September 2010, indicating that the Veteran was referred to the clinic by his primary care physician for evaluation of complaints of recent decreased hearing.  It was noted that the results revealed normal hearing through 3000 Hertz level, then sloping to a mild high frequency sensorineural hearing loss in the right ear; the left revealed essentially normal hearing through 2000 Hertz level, except for a mild sensorineural hearing loss at 1000 Hertz level, then sloping to a mild to moderate sensorineural hearing loss.  Word recognition scores were excellent.  

The Veteran was afforded a VA examination for evaluation of the hand and fingers in July 2012.  The examiner noted that the Veteran was right handed.  The Veteran reported that his symptoms began in the late 1970s when he developed a blister on his hand; he stated that he had sharp pain that radiated from the palmar aspect of his MCP joint up to his neck.  He also reported weakness in the hand.  The Veteran indicated that he got the blisters from doing parallel bar exercises.  It was noted that he has surgery to remove a callus sometime in the late 1970s.  The Veteran also reported a history of neck pain; he reported injuring his neck in a motor vehicle accident in the military in the 1980s.  The Veteran reported increased pain in the hand with movement and pressure, and the pain was alleviated by oxycodone.  He reported occasional flare-ups during which he has difficulty closing his hand.  Following a physical examination, including x-ray study of the hand, the examiner reported diagnoses of blister and cervical disk disease.  

The examiner noted that, review of the claims folder indicates that the Veteran was seen on September 15, 1978 for a painful right hand for 2 days; he was diagnosed with an infected blister of his ring finger.  On October 11, 1978, there was an orthopedic note indicating that this is a postoperative case (this is largely illegible).  The report indicates that the Veteran had full passive range of motion without discomfort on that same day.  In November 1978, the Veteran was noted to have 50 percent active range of motion.  Physical therapy had been prescribed.  EMG and cervical spine MRI have been noted above.  The examiner noted that the Veteran apparently had removal of infected blister and had some difficulty with range of motion postoperatively.  He was noted to have 50 percent range of motion in November 1978.  Electrodiagnostic studies were negative in 2002.  He had a disc extrusion to the left at C6-C7; this, it was noted, could cause hand pain.  The examiner stated that, given the history of removal of the infected blister, it was less likely as not that this was a cause of such severe hand diminished range of motion.  Given the concomitant diagnoses of cervical spine disc disease, the examiner concluded that it was less likely as not that the Veteran's current hand symptoms were secondary to the blister noted in the military as there were possible other factors.  The examiner added that he did not see any evidence of motor vehicle accident in the service records.  

The Veteran was also afforded a VA audiological evaluation in July 2012.  The Veteran reported serving in the Army from 1978 to 1994 as a cannoneer in the artillery.  The Veteran reported that his job was on the firing crew for large guns; he reported firing the artillery guns multiple times each month while using foam insert hearing protection.  The Veteran related that, during training in 1978, artillery noise caused left ear bleeding and hearing loss.  The Veteran stated that, after getting back from the field, he went to sick call and a left ear hearing loss was identified at that time.  Following military service, the Veteran reported working in cotton mills; he stated that his job involved loading and unloading spools from machines and that hearing protection was not required.  The Veteran also reported working in a hospital where loud noise was not a factor.  He denied any recreational noise exposure.  The examiner noted that the STRs showed normal hearing bilaterally at his entrance audiogram dated in February 1978.  The Veteran was seen for left ear pain in October 1979 and reported pain onset 3 days prior; he notes reported a history of "ear problems."  The notes showed that dried blood and ear wax were observed in the left ear canal; the Veteran was given instruction on proper method of cleaning his ears and referred to a separate clinic for irrigation cleaning of his left ear.  A diagnosis of left ear otitis externa was made and ear drops were given to the Veteran.  The Veteran was seen in November 1981 complaining of an earache on the left side for the last 3 days.  Wax was found in both ears, but no redness was observed in the ear canals.  The ears were irrigated.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
10
LEFT
5
20
10
25
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 in the left ear.  The examiner noted that audiogram revealed essentially normal hearing bilaterally.  A borderline/mild hearing loss was recorded in the right ear at 6000 Hz and at 8000 Hz in the left ear.  Otoaccoustic testing revealed normal outer hair cell function from 1500 Hz-3000 Hz bilaterally.  Middle ear function was normal bilaterally.  The diagnosis was sensorineural hearing loss in both ears at 6000 Hz level or higher.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner explained that the Veteran had normal hearing at entrance to the Army dated in February 1978.  The examiner stated that, while there is no record of him seeking medical attention for a bleeding ear in 1978 as stated at the hearing, there is record of this dated October 26, 1979.  At this time, no perforated ear drum was diagnosed.  There is no mention of acoustic trauma related to artillery fire.  The diagnosis of the Veteran's problem was an outer ear infection for which he was treated along with ear wax cleaning.  The statement of contention in the record, about some documented hearing loss, stays "hearing loss recorded, with audiogrph 3 Feb. 78."  The examiner observed that the audiogram dated February 3, 1978 actually shows totally normal hearing in both ears and is the Veteran's induction audiogram.  The Veteran was treated again for wax and left ear "ear ache" with irrigation on November 16, 1981 where no abnormalities were reported for the right or left ears.  No record of hearing evaluation was found for separation.  Today's test results are almost entirely within normal limits.  It was the examiner opinion that the Veteran's claimed hearing loss was less likely as not caused by or a result of military noise exposure.  

III.  Analysis

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  


For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  "Reasonable doubt" is one which exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

A.  Right Hand

Based on the record, the Board finds that service connection for nerve damage of the right hand is not warranted.  Significantly, while the STRs reflect complaints of painful right hand in August 1978 and September 1978 due to an infected blister, in October 1978 it was noted that the right hand was much less swollen; the wound was dry and healing well.  The remainder of the STRs is negative for treatment or complaints regarding the right hand.  In fact, a disposition form, dated in June 1982, indicates that the Veteran's medical records had been reviewed and it was determined that a medical examination for separation was not required.  However, a June 23, 1982 medical record indicates that the Veteran was undergoing out-processing, and it was noted that he had no medical problem.  The first post-service clinical documentation of any possible nerve difficulty affecting the right hand was in November 1999, more than 17 years after service separation.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has contended continuity of right hand symptomatology following the removal of an infected blister on the right hand; however, at the time of separation in June 1982, the Veteran denied any medical problems.  Moreover, the evidence of record does not support the Veteran's contention that there is a connection between any current right hand nerve damage and military service.  The Board notes that, while the Veteran has a current diagnosis of right hand numbness, there is no competent evidence demonstrating a relationship between the Veteran's currently diagnosed right hand disorder and service.  On the contrary, following a VA examination in March 2002, the examiner stated that he did not believe it was likely that the Veteran's current right hand disability resulted from the treatment of the infected blister in 1978.  More recently, in July 2012, a VA examiner stated that, given the history of removal of the infected blister, it is less likely as not that this is a cause of such severe hand diminished range of motion.  The examiner noted that the Veteran has a disc extrusion to the left at C6-C7; he explained that this, in theory, could cause hand pain.  The examiner stated that, given the concomitant diagnoses of cervical spine disc disease, it was less likely as not that the Veteran had a hand problem secondary to the blister noted in the military.  These opinions are definitive, based upon a review of the Veteran's entire claims file, and supported by explanation.  Accordingly, the opinions are found to carry significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

On the other hand, the evidence favorable to the Veteran's claim holds less probative value.  In this regard, the Board acknowledges the positive opinion offered by nurse Parker, dated in August 2010, wherein she stated that the Veteran's diagnosis of cervical radiculopathy in 2008 was as likely as not the cause of his right hand numbness and pain complaints all along, and also was as likely as not connected to his period of service in the military.  Nurse Parker failed to provide a rationale for her opinion.  Her statement does not link a right hand disorder to military service; rather, the discussion appears to be based on the cervical spine disorder and its relationship with right hand symptoms.  For these reasons, the Board finds nurse Parker's opinion has very little, if any, probative value regarding the question of a hand disability.  If anything, her opinion suggests that the Veteran in fact has a cervical spine problem, not a primary right hand problem.

As for the Veteran's statements relating a current right hand disorder to service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, the question involved is one of medical causation, and competent medical evidence is required to substantiate the claim.  A lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the right hand disorder.  Here, the Board finds his assertions to be of less value than the July 2012 VA examiner's opinion--an opinion formulated after review of the record.  

For the foregoing reasons, the Board finds that service connection is not warranted for right hand nerve impairment.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an issue.  That doctrine, however, is not helpful to the Veteran in this case because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Because the record shows that the Veteran participated in military activities associated with loud noises, exposure to noise in service is conceded.  However, there is no persuasive medical evidence of a nexus between any current hearing loss disability and the in-service exposure to noise.  As noted, while the STRs indicate that the Veteran was treated for ear pain and diagnosed with otitis externa, the records are completely silent with respect to any complaints of defective hearing; and, a June 23, 1982 medical record indicates that the Veteran was undergoing out-processing, and it was noted that he had no medical problems.  The first post-service clinical documentation of a report of hearing loss is dated in January 2009, over 27 years after service separation.  Moreover, the July 2012 VA audiologist specifically opined that any current hearing loss was less likely as not caused by or a result of military noise exposure.  

The Board notes that there is a conflict in the medical evidence.  The Board acknowledges the medical opinion provided by Nurse Parker, dated in August 2010, wherein she opined that a hearing loss was as likely as not connected to the Veteran's period of service.  While this appears to be a positive opinion, Nurse Parker based her opinion on history provided by the Veteran.  There was no explanation for the normal findings in service, the Veteran's denial of ear nose and throat problems at the time of his service discharge or the long period of time between service and the initial clinical suggestion of hearing loss.  On the contrary, the VA examiner reviewed the record and cited to the negative findings in service and the Veteran's clinical history.  The VA opinion is consistent with the Veteran's history and the available record, and consequently it is far more probative as to etiology.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); See also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board acknowledges the Veteran's assertions that he was exposed to excessive noise in service, which he claims caused a bilateral hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Relating noise exposure in service, however, to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim, and service connection for hearing loss is denied.  


ORDER

Service connection for right hand nerve impairment is denied.  

Service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


